Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Final Office Action of the instant application 17/020,791 (hereinafter the ‘791 application), responsive to the Amendment and Remarks dated 1/12/2022. The ‘791 application is a reissue of US Application No. 15/266,943 (hereinafter the ‘943 Application), filed August 10, 2016, which has been granted as US Patent Number 10,403,224 (hereinafter the ‘224 Patent) granted September 3, 2019.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

The broadening reissue application 17/020,791 is timely filed (9/14/2020) based on filing within two years of the issue date of US 10,403,224 (9/3/2019).

Note: in the last office action claims 1-18 and 23-24 were improperly marked as allowed in the Index of Claims as there remains a defective reissue Declaration under 35 U.S.C. 251.  The claims were properly rejected in the corresponding Detailed Action.  

Reissue Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,403,224 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 

Oath / Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:

The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  It is not sufficient for an oath or declaration to merely state “too narrow” and "broaden", but rather the oath or declaration must identify a specific error to be relied upon.  

As per MPEP 1414 II B:
For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.


As per MPEP 1414 II C:
It is not sufficient for an oath/declaration to merely state “this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure.” Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. 

Accordingly, Claims 1-20 and 23-32 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  


Prosecution History
During initial examination, the claims had been rejected under 35 USC § 102 (a) as being anticipated by Taguchi (U.S. Publication No. 2005/0195671).  By way of the 
Added limitations to Claims 1 and 10 (or the like):
‘wherein the plurality of adjusted display driving period	 comprises an adjusted first display driving period and an adjusted second display driving period, an adjusted third display driving period and an adjusted fourth display driving period occurring in order and having different durations, and a total duration of the adjusted first display driving period and the adjusted second display driving period is equal to a total duration of the adjusted third display driving period and the adjusted fourth display driving period”

Added limitations via Claims 19 and 20 (or the like):
“A control method for charging time sharing in a display apparatus, comprising:
receiving image data including a plurality of pixel data signals corresponding to a plurality of display driving periods, each display driving period associated with pixel data signals of a respective row of the display apparatus; 
calculating a plurality of gray variations corresponding to the plurality of display driving periods according to the plurality of pixel data signals;
adjusting the plurality of display driving periods to generate a plurality of adjusted display driving periods by comparing the plurality of gray variations, comprising:
comparing a first gray variation corresponding to a first display driving period of the plurality of display driving periods with a second gray variation corresponding to a second display driving period of the plurality of display driving periods, wherein the second display driving period is neighboring to the first display driving period; and
when the first gray variation is greater than the second gray variation, increasing the first display driving period to generate an adjusted first display driving period and decreasing the second display driving period to generate an adjusted second display driving period; and 
generating a gate clock signal according to the plurality of adjusted display driving periods.”

Added limitations via Claims 21 and 22 (or the like):
“A control method for charging time sharing in a display apparatus, comprising:
receiving image data including a plurality of pixel data signals corresponding to a plurality of display driving periods, each display driving period associated with pixel data signals of a respective row of the display apparatus;
calculating a plurality of gray variations corresponding to the plurality of display driving periods according to the plurality of pixel data signals;
adjusting the plurality of display driving periods to generate a plurality of adjusted display driving periods according to the plurality of gray variations; and
generating a gate clock signal according to the plurality of adjusted display driving periods to sequentially drive the rows of pixels of the display one row by one row, wherein in each of the adjusted display driving periods, a single row of pixels of the display panel are turned on.”

From the Notice of Allowance:
Claims 1 and 10-
Taguchi only teaches adjusting the precharge driving period, not display driving period as applicant claims. Therefore, Taguchi, the closest prior art, does not teach adjusting the plurality of display driving periods to generate a plurality of adjusted display driving periods by comparing the plurality of gray variations: and generating a gate clock signal according to the plurality of adjusted display driving periods.
Moreover, Taguchi does not teach wherein the plurality of adjusted display driving period comprises an adjusted first display driving period and an adjusted second display driving period, an adjusted third display driving period and an adjusted fourth display driving period occurring in order and having different durations, and a total duration of the adjusted first display driving period and the adjusted second display driving period is equal to a total duration of the adjusted third display driving period and the adjusted fourth display driving period.
…

Claims 19 and 20-
	“neither Taguchi nor the remaining prior art teaches comparing a first gray variation corresponding to a first display driving period of the plurality of display driving periods with a second gray variation corresponding to a second display driving period of the plurality of display driving periods, wherein the second display driving period is neighboring to the first display driving period;
when the first gray variation is greater than the second gray variation, increasing the first display driving period to generate an adjusted first display driving period and decreasing the second display driving period to generate an adjusted second display driving period.”

Claims 21 and 22-
	“Taguchi only teaches adjusting the precharge driving period, not display driving period as applicant claims. Therefore, Taguchi, the closest prior art, does not teach adjusting the plurality of display driving periods to generate a plurality of adjusted display driving periods by comparing the plurality of gray variations; and
generating a gate clock signal according to the plurality of adjusted display driving periods to sequentially drive the rows of pixels of the display one row by one row, wherein in each of the adjusted display driving periods, a single row of pixels of the display panel are turned on.”

Recapture 
Claims 25-32 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
During the prosecution of the ‘224 Patent (Application No.15/233,943), the Patent owner argued that the added limitation differentiated the claims from the prior art:
‘wherein the plurality of adjusted display driving period comprises an adjusted first display driving period and an adjusted second display driving period, an adjusted third display driving period and an adjusted fourth display driving period occurring in order and having different durations, and a total duration of the adjusted first display driving period and the adjusted second display driving period is equal to a total duration of the adjusted third display driving period and the adjusted fourth display driving period’ (lacking from claims 25 and 27)
‘comparing a first gray variation corresponding to a first display driving period of the plurality of display driving periods with a second gray variation corresponding to a second display driving period of the plurality of display driving periods, wherein the second display driving period is neighboring to the first display driving period; and when the first gray variation is greater than the second gray variation, increasing the first display driving period to generate an adjusted first display driving period 

Additionally, the claims were said to be allowed for the following corresponding reasons cited above in the Prosecution History section.

In considering this recapture rejection, the Examiner has evaluated the claims according to the recapture rule three-step process as set forth in In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) First, I was determined, in what respect, the reissue claims are broader in scope than the original patent claims. In the instant case the claims no longer include:
‘receiving image data including a plurality of pixel data signals, each display driving period associated with pixel data signals of a respective row of the display apparatus’
‘calculating a plurality of gray variations corresponding to…’
‘adjusting the plurality of display driving periods to generate a plurality of adjusted display driving periods by comparing the plurality of gray variations’
Generating a gate clock signal according to…’
‘wherein the plurality of adjusted display driving period comprises an adjusted first display driving period and an adjusted second display driving period, an adjusted third display driving period and an adjusted fourth display driving period occurring in order and having different durations, and a total duration of the adjusted first display driving period and the adjusted second display driving period is equal to a total duration of the adjusted third display driving period and the adjusted fourth display driving period’ (lacking from claims 25 and 27)
‘comparing a first gray variation corresponding to a first display driving period of the plurality of display driving periods with a second gray variation corresponding to a second display driving period of the plurality of display driving periods, wherein the second display driving period is neighboring to the first display driving period; and when the first gray 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(2) Next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.  Here the below limitations were added to the independent claims on 3/28/2019 to distinguish the '943 Application over the prior art:
‘wherein the plurality of adjusted display driving period comprises an adjusted first display driving period and an adjusted second display driving period, an adjusted third display driving period and an adjusted fourth display driving period occurring in order and having different durations, and a total duration of the adjusted first display driving period and the adjusted second display driving period is equal to a total duration of the adjusted third display driving period and the adjusted fourth display driving period’ (lacking from claims 25 and 27)
‘comparing a first gray variation corresponding to a first display driving period of the plurality of display driving periods with a second gray variation corresponding to a second display driving period of the plurality of display driving periods, wherein the second display driving period is neighboring to the first display driving period; and when the first gray variation is greater than the second gray variation, increasing the first display driving period to generate an adjusted first display driving period and decreasing the second display driving period to generate an adjusted second display driving period’ (lacking from claims 29 and 31)
Examiner notes that each of these statements build, via antecedent basis, upon elements previously claimed within the claims.  That being said simply adding the above concept to the added claims wouldn’t necessarily overcome the recapture rejection without previously claimed corresponding claim elements being operated upon.  For Example, ‘the adjusted display driving period(s)’ claimed in the newly presented claims are not the same as the calculated ones presented in the originally allowed claims as new claims don’t actually adjust existing display driving periods, rather only calling them ‘adjusted display driving periods’ or adjusting / generating ‘driving periods’.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.   In this regard, the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects.

  Therefore, the Examiner issued the patent claims on the basis that the limitations corresponding to ‘adjusted display driving periods’ patentably distinguish the claimed invention from the prior art. The reissue claims do not recite these limitations. Accordingly, claims 25-32 are rejected under 35 U.S.C. 251 for attempting to recapture surrendered subject matter.


Prior Art
With respect to claims previously allowed claims 1-20, 23, and 24 (and similarly worded new claims 25-32), neither the prior art of record relied upon by the previous Examiner during original Examination [Taguchi (US 2005/0195671)], nor the Patent Document(s) provided by the Patent Owner during the present Reissue [Li et al. (Pub. No.:  2011/0122106)], specifically teach or suggest the limitations as recited below (this was previously noted by Examiner Rabindranath with respect to the original claims):

The prior art of record does not teach “adjusting the plurality of display driving periods to generate a plurality of adjusted display driving periods by comparing the plurality of gray variations; and generating a gate clock signal according to the plurality of adjusted display driving periods,”… “ wherein the plurality of adjusted display driving period comprises an adjusted first display driving period and an adjusted second display driving period, an adjusted third display driving period and an adjusted fourth display driving period occurring in order and having different durations, and a total duration of the adjusted first display driving period and the adjusted second display driving period is equal to a total duration of the adjusted third display driving period and the adjusted fourth display driving period.”

The prior art of record further does not teach a calculation of ‘gray variations’ where the gray variations are calculated by a comparison against an adjacent driving period and then further taking two adjacent gray variations and comparing them against one another and increasing the first display driving period to generate an adjusted first display driving period if the first gray variation is greater than the second gray variation and decreasing the second display driving period. 

Specifically, with regard to the newly cited references [Li], each present a similar system for driving a light emitting elements, however Li does not specify “the plurality of adjusted display driving period comprises an adjusted first display driving period and an adjusted second display driving period, an adjusted third display driving period and an adjusted fourth display driving period occurring in order and having different durations, and a total duration of the adjusted first display driving period and the adjusted second display driving period is equal to a total duration of the adjusted third display driving period and the adjusted fourth display driving period.”

Amgen, Inc. v. Hoechst Marion Roussel, Inc., 126 F. Supp. 2d 69, 139, 57 USPQ2d 1449, 1499-50 (D. Mass. 2001).


Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered.  While the Applicants description of how the claims/specification limit the term ‘gray variations’ was persuasive, and that rejection has since been removed, the arguments directed at recapture rejection are not persuasive and are addressed below:
Patent Owner notes from MPEP 1412.02.II.C.:
2) If the SGL has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim (such that the claim is broadened), the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows:
It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture.
See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'"). "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id. at 1347, 102 USPQ2d at 1870. On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644. It is to be noted that if the retained portion of the modified limitation is well known in the prior art, then impermissible recapture exists, even in a case where a further limitation which is not related to the surrendered subject matter (i.e., a limitation that does not materially narrow the claims) has been added to define the claims over the art. Id.

“The patentee modifies the added limitation (i.e. “the plurality of display adjusted driving periods comprise a first group of adjusted display driving periods occurring consecutively and a second group of adjusted display driving periods occurring consecutively”, which is the retained portion after removing the overly narrow limitation recited in the patented claim 23) such that it is broader than the patented claim yet still materially narrows relative to the original claim. As such, the surrendered subject matter has not been entirely eliminated from claims 25 and 27 in the reissue application. Moreover, claims 25 and 27 specify “generating a plurality of adjusted display driving periods according to gray variance associated with a plurality of pixel data signals”. Therefore, the reissue application includes the newly added claims 25 and 27 which broaden the claimed features (claim 23) of the invention more adequately. Claims 25 and 27 should comply with 35 U.S.C. 251. Dependent claims 26 and 28 of claims 25 and 27 should also comply with 35 U.S.C.”

In response, the Examiner respectfully submits that replacing:
‘wherein the plurality of adjusted display driving period comprises an adjusted first display driving period and an adjusted second display driving period, an adjusted third display driving period and an adjusted fourth display driving period occurring in order and having different durations, and a total duration of the adjusted first display driving period and the adjusted second display driving period is equal to a total duration of the adjusted third display driving period and the adjusted fourth display driving period’ (lacking from claims 25 and 27)
 with:
‘the plurality of display adjusted driving periods comprise a first group of adjusted display driving periods occurring consecutively and a second group of adjusted display driving periods occurring consecutively’ (added to claims 25 and 27);
…is clearly not a modification of the SGL but rather a complete removal of the SGL while replacing it with something different and well known in the art.  The ‘943 Application that resulted in the ‘224 Patent had the following aspects added:  (1) that 4 adjusted display driving periods occurring in order; (2) the driving periods having different durations; and (3) that when adjusted the first period and the second period have a duration equal to the third and fourth.  The amendment as submitted, however, is covered by any 2 groups of consecutive adjusted driving periods, while removing each of the surrendered aspects.  For example Li teaches, in paragraphs 23-26, a plurality of adjusted signals driving the associated row of the display according to the corresponding optimized driving signal.  Hwang teaches a similar process in paragraphs 12-14.

Patent Owner then argues that “The patentee modifies the added limitation (i.e. “comparing the first gray variation corresponding to the first display driving period with the second gray variation corresponding to the second display driving period, when the first gray variation is greater than the second gray variation, the first display driving period is increased and the second display driving period is decreased”, which is the retained portion after removing the overly narrow limitation recited in the patented claim 19) such that it is broader than the patented claim yet still materially narrows relative to the original claim. As such, the surrendered subject matter has not been entirely eliminated from claims 29 and 31 in the reissue application. Moreover, claims 29 and 31 specify “generating a plurality of display driving periods by comparing a plurality of gray variations corresponding to the plurality of display driving periods for driving a respective row of the display apparatus”. Therefore, the reissue application includes the newly added claims 29 and 31 which broaden the claimed features (claim 19) of the invention more adequately. Claims 29 and 31 should comply with 35 U.S.C. 251. Dependent claims 30 and 32 of claims 29 and 31 should also comply with 35 U.S.C. 251.”

In response, the Examiner respectfully submits that replacing:
receiving image data including a plurality of pixel data signals corresponding to a plurality of display driving periods… calculating a plurality of gray variations corresponding to the plurality of display driving periods according to the plurality of pixel data signals… comparing a first gray variation corresponding to a first display driving period of the plurality of display driving periods with a second gray variation corresponding to a second display driving period of the plurality of display driving periods, wherein the second display driving period is neighboring to the first display driving period; and when the first gray variation is greater than the second gray variation, increasing the first display driving period to generate an adjusted first display driving period and decreasing the second display driving period to generate an adjusted second display driving period; and generating a gate clock signal according to the plurality of adjusted display driving periods (lacking from claims 29 and 31)
with:
‘generating a plurality of display driving periods by comparing a plurality of gray variations corresponding to the plurality of display driving periods for driving a respective row of the display apparatus’ … ‘comparing the first gray variation corresponding to the first display driving period with the second gray variation corresponding to the second display driving period, when the first gray variation is greater than the second gray variation, the first display driving period is increased and the second display driving period is decreased’ (added to claims 29 and 31)
…is clearly not a modification of the SGL but rather a complete removal of multiple SGLs while replacing it with something different and well known in the art (freshly generating driving periods).  
In comparing the patented claims 19 and 20 (which were both added in whole in the parent application) with the newly added claims 29 and 31, the following is noted:
-The added claims are no longer in the realm of ‘charging time sharing’.
-The added claims don’t receive ‘image data including a plurality of pixel data signals corresponding to a plurality of display driving periods’.
-The added claims don’t calculate a plurality of gray variations corresponding to the plurality of display driving periods according to the plurality of pixel data signals
-The added claims changes adjusting existing display driving periods compared to the now claimed generating display driving periods.
-The added claims remove ‘generating a gate clock signal according to the plurality of adjusted display driving periods’.

Each of the above limitations where added during the initial examination.  A huge aspect of the allowed claims that is removed here is the idea of this ‘adjusting…’ and ‘generating…’ being based upon an existing initial image data set of pixel data signals  being received and corresponding to established ‘display driving periods’.  The allowed claims were not granted based upon fresh generation of driving periods, but rather the 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G BONSHOCK whose telephone number is (571)272-4047.  The examiner can normally be reached on M-F 7:15 - 4:45.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS G BONSHOCK/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             

Conferees:

/ADAM L BASEHOAR/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992